ON APPLICATION FOR REHEARING.
On motion for rehearing filed and joined in by both the parties herein, concern is expressed that some language in the opinion may be construed as affecting our decisions in the following cases: Battjes Fuel  Building Material Co. v.Milanowski, 236 Mich. 622; Peoples State Bank of Pontiac v.Reckling, 252 Mich. 383; American State Trust Co. of Detroit v.Rosenthal, 255 Mich. 157; Bankers Trust Co. of Detroit v.Humber, 264 Mich. 71. These cases deal with the right of a husband's creditors to seize rents, income, use, or profits from property held by the entirety. The instant case involves the power of the husband to control the rents, income, use, and profits from property held by entirety, adhering to our decisions in Wuerth v. Wuerth, 270 Mich. 628; Dombrowski v.Gorecki, 291 Mich. 678; and other cases to the same effect. The instant case is in consonance with previous decisions and does not overrule. The anomalous character of the respective rights and liabilities of husband and wife in a tenancy by the entirety was again commented upon in the original opinion in the instant case. Rehearing denied.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, STARR, WIEST, and BUTZEL, JJ., concurred. *Page 566